In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00096-CR



         JAMES KEVIN HOLMES, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 71st District Court
               Harrison County, Texas
              Trial Court No. 18-0193X




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Burgess
                                     MEMORANDUM OPINION
           February 25, 2019, James Kevin Holmes pled guilty to driving while intoxicated, third

offense 1 and was sentenced to eight years’ confinement. No plea agreement was in place. Holmes

testified in his defense and presented one other witness.

           Holmes’s attorney has filed a brief which states that he has reviewed the record and has

found no genuinely arguable issues that could be raised on appeal. The brief sets out the procedural

history of the case and summarizes the evidence elicited during the course of the trial court

proceedings.        Meeting the requirements of Anders v. California, counsel has provided a

professional evaluation of the record demonstrating why there are no arguable grounds to be

advanced. Anders v. California, 386 U.S. 738, 743–44 (1967); In re Schulman, 252 S.W.3d 403,

406 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex.

Crim. App. 1991); High v. State, 573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.] 1978).

Counsel also filed a motion with this Court seeking to withdraw as counsel in this appeal.

           On November 12, 2019, Holmes received, at his appointed attorney’s office, copies of the

reporter’s and clerk’s records. On December 12, 2019, counsel mailed to Holmes a copy of the

brief and the motion to withdraw. On February 10, 2020, this Court received Holmes’s pro se

response brief. On February 26, 2020, this Court informed Holmes that the case would be set for

submission on the briefs on March 18, 2020.

           We have determined that this appeal is wholly frivolous. We have independently reviewed

the entire appellate record and, like counsel, have determined that no arguable issue supports an



1
    TEX. PENAL CODE ANN. § 49.09 (Supp.).
                                                  2
appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). In the Anders

context, once we determine that the appeal is without merit, we must affirm the trial court’s

judgment. Id.

         We affirm the judgment of the trial court. 2



                                                       Ralph K. Burgess
                                                       Justice

Date Submitted:            March 18, 2020
Date Decided:              March 20, 2020

Do Not Publish




2
 Since we agree that this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request
to withdraw from further representation of appellant in this case. See Anders, 386 U.S. at 744. No substitute counsel
will be appointed. Should appellant desire to seek further review of this case by the Texas Court of Criminal Appeals,
he must either retain an attorney to file a petition for discretionary review or file a pro se petition for discretionary
review. Any petition for discretionary review (1) must be filed within thirty days from either the date of this opinion
or the date on which the last timely motion for rehearing was overruled by this Court, see TEX. R. APP. P. 68.2, (2) must
be filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R. APP. P. 68.3, and (3) should comply with
the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure, see TEX. R. APP. P. 68.4.
                                                           3